IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1037
                            Filed September 10, 2015

IN THE INTEREST OF A.B. and R.B.,
      Minor Children,

R.B., Mother,
       Appellant,

C.B., Father,
       Appellant.
________________________________________________________________

       Appeals from the Iowa District Court for Polk County, Colin Witt, District

Associate Judge.



       A mother and father both challenge a juvenile court permanency order.

APPEALS DISMISSED.



       Jessica J. Chandler of Chandler Law Offices, Windsor Heights, for

appellant-mother.

       Bryan J. Tingle, Des Moines, for appellant-father.

       Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, John P. Sarcone, County Attorney, and Jennifer Galloway, Assistant

Attorney General, for appellee.

       Nicole Garbis Nolan of Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                            2



TABOR, J.

       A mother and father filed petitions on appeal challenging a juvenile court

permanency order directing the county attorney to institute proceedings to

terminate their parental rights under Iowa Code section 232.104(2)(c) (2015).

Both parents argue the juvenile court should have granted an additional six

months for them to work toward reunification with their two children as allowed

under section 232.104(2)(b). The Department of Human Services (DHS) also

supported a six-month extension.1

       Before addressing the merits of the parents’ arguments, we examine

whether the appeal is properly before us. The right to appeal depends on the

finality of the permanency order. In re T.R., 705 N.W.2d 6, 9 (Iowa 2005). A final

order is “one that finally adjudicates the rights of the parties, and it must put it

beyond the power of the court which made it to place the parties in their original

positions.” Id. at 10. Where the juvenile court directs the initiation of termination

proceedings, finality does not come until after the termination hearing. See In re

W.D. III, 562 N.W.2d 183, 186 (Iowa 1997); In re A.C., 443 N.W.2d 732, 733

(Iowa Ct. App. 1989). The permanency order also does not place the issues

beyond the juvenile court’s ability to return the children to the parents’ custody or

grant additional time to achieve reunification.        We conclude the permanency




1
  The State initially moved to dismiss the appeal as interlocutory, but later withdrew the
motion and filed a statement to the court explaining the ruling being challenged did not
adopt the recommendations of the State, and the State did not take action to challenge
the ruling on appeal, so accordingly the State did not believe it could take a position in
the appeal.
                                         3



order being challenged is not a final order under Iowa Rule of Appellate

Procedure 6.103.

       Although the permanency ruling is interlocutory, we have the option to

treat the parents’ petitions on appeal as if they requested the proper form of

review. See Iowa Rs. App. P. 6.104(1)(b)(1), 6.108; see T.R., 705 N.W.2d at 10

(leaving open the possibility of granting an application for interlocutory appeal to

confer jurisdiction over the case).      Our supreme court has advised that

interlocutory appeals should rarely be permitted before the juvenile court’s

disposition of a child welfare case. W.D., 562 N.W.2d at 186. “Refusing to allow

such appeals promotes judicial economy and efficiency, waiting for a final order

[gives] our court the benefit of the district court’s careful consideration of the

issue, and permitting piecemeal appeals subjects the child to the uncertainties of

litigation.” T.R., 705 N.W.2d at 12. We see no reason cited in the petitions on

appeal that would justify delaying the progress toward permanency for these

children. We decline to grant the interlocutory appeals.

       APPEALS DISMISSED.